ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above case, it is this 13th day of November, 1998,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals for reconsideration in light of Matthews v. Amberwood, 351 Md. 544, 719 A.2d 119 (1998). Costs in this Court to be paid by respondents. Costs in the Court of Special Appeals to abide the result.